313 S.W.3d 236 (2010)
STATE of Missouri, Respondent,
v.
Anthony COLE, Appellant.
No. ED 93244.
Missouri Court of Appeals, Eastern District, Division One.
June 15, 2010.
William J. Swift, Columbia, MO, for appellant.
Chris Koster, Robert J. Bartholomew, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Anthony Cole (Defendant) appeals the trial court's judgment and sentence after a jury convicted him of first-degree robbery but acquitted him of armed criminal action. Defendant contends that the trial court erred by accepting inconsistent verdicts.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).